﻿It is a great pleasure for me to extend to ambassador Choudiury of Bangladesh, on behalf of the delegation of Mali, our warmest congratulations on his unanimous election to the presidency of the forty-first session of the General Assembly. We believe that his talents as an experienced diplomat will enable us to arrive at the wise and perceptive decisions
that our peoples expect of us. My delegation assures his of our full co-operation and support as he carries out the difficult task entrusted to bin.
I should like to extend to Mr. Jaime de Pinies my delegation's appreciation for the tact and devotion with which he presided over the last regular session of the Assembly and for the exemplary manner in which he presided over the work of the thirteenth special session of the General Assembly.
I wish to pay a well-deserved tribute to the Secretary-General of the United Nations, Mr. Javier Perez de Cuellar, who is energetically endeavoring to promote the ideals of peace and justice in this world and ensure that the United Nations remains the leading forum for the convergence, conciliation and symbiosis of the interests of all. peoples.
At the last session we were worried by the upheavals in the world economy, which affect international relations. Today we have to say that the international climate is still suffering from crises, fear and disarray. The imbalances in the economies of the developing countries continue. Indeed they have even been exacerbated in some parts of the third world, assuming very disturbing dimensions following natural disasters, including drought and desertification, with their tragic consequences for the human population and for cattle. We much appreciated the contribution made by the international community in this emergency situation. Unfortunately, lasting solutions are still uncertain because official development assistance is shrinking and drying up and the external debt is becoming an increasing burden.
Since its thirty-ninth session the General Assembly has recognized the gravity of this situation and the need to promote concerted international action to remedy it. It was in that spirit that at its fortieth session it decided to convene a special session on the critical economic situation in Africa. Mali was pleased that that session was held. For the first time the General Assembly gave special attention to the vital needs of one continent. It was because Africa believes in the unity of the destiny of all peoples that it decided to submit the serious problems impeding its development to this important forum of international harmonization. At that session Africa expressed to the international community its desire and willingness to deal responsibly with these problems, toe solution of which is was recognized by all the participants - is to be found basically in promoting the agricultural sector. It was encouraging that the final Declaration approved at that session endorsed the firm resolve of Africa to restructure its economy, and that this was welcomed by the donors, which undertook to support the continent in this undertaking, in particular by contributing to an increase in food production. Fulfillment of the commitments altered into would be the donors response to the requirements of international solidarity and proof of a responsible approach to history.
In a world of close and growing interdependence in the economic sphere the reforms that the African countries intend to undertake cannot attain their objectives as long as Africa suffers from the accumulated effects of the deterioration in terms of trade, protectionism and the crushing burden of external deb to External debt has attained a critical threshold in Africa. Negotiations leading to agreement between Africa and its creditors are more necessary than ever before. Because Africa is convinced of the relevance of this approach, it calls for the convening of an international conference to consider this burning issue.
Recent years have been marked by the collapse of attempts at dialog between the industrialized and the developing coin tries on some matters of vital interest to the human race. This is true of the global negotiations, which have been marking time for six years now. The future of international economic co-operation, which necessarily involves the establishment of the new inter national economic order, will depend on the ability of the international community to promote those negotiations. If we are to build a better world and provide appropriate solutions to serious economic problems it is essential that multilateral economic co-operation be preserved and strengthened, for it offers one of the promising avenues of our time.
The deterioration in international economic relations extends to international political relations. The human race is prey to political crises which create insecurity and mistrust in inter-State relations.
The frenetic, massive build-up of nuclear weapons has become a source of fear, anxiety and anguish for mankind: fear because of tensions in the international situation today; anxiety because of the sombre prospects for the future> and anguish because of the traumatic memories being awakened in the collective consciousness by today's nuclear arsenals. Faced with the enormous dangers now facing mankind, Mali supports negotiations on nuclear and space weapons and calls on the nuclear Powers to cultivate among themselves trust and political will, the two prerequisites for successful negotiations. As was said 30 years ago, we have to choose not between peace and war but between life and annihilation.
We hope that the profound desire of peoples to live and be happy will shift the gloomy appeal to chaos, that the will to create and maintain moral, social, cultural and economic values will overcome and repulse the forces of destruction, that the curtain of hope will block the window of disaster and apocalypse and temper the desire for conquest of so-called supremacy, which today we can recognize as being outdated and suicidal. We hope that the Reykjavik summit meeting will lead to dialog and echo our deepest aspiration to peace. It is more necessary than ever before for the international community to understand that our world will find in true economic and social development the best possible material, moral and spiritual resources for ensuring peace and security. Unfortunately, the arms race does not promote economic growth, because it reduces productive investment.
It is regrettable that the usefulness of the International Conference on the Relationship between Disarmament and Development has not been understood equally by everyone. That Conference should lead the international community to become more aware of the links between the need for security and the need to satisfy the aspirations to well-being of two thirds of the human race. The Head of State of Mali, President Moussa Traore, in this very forum stated very relevantly:
"There is no development without peace, just as there is no peace without development. There is no conscience when millions of human beings are dying of thirst, hunger and disease while increasingly lethal and expensive weapons are reinforcing ever more destructive arsenals."
The delegation of Mali takes this opportunity to urge the nuclear Powers to co-operate in ensuring the convening and the success of the Conference.
Another very serious threat to peace and international security is the situation in southern Africa. Appeals to reason have not led the racist regime of Pretoria to abandon its inhuman policy of depriving the black majority of its most elementary rights. The racist minority of Pretoria, in its obsession with perpetuating the regime of apartheid, is carrying out acts of aggression and armed provocation against the front-line States. The recent attacks against Zimbabwe, Botswana and Zambia bear witness to the determination of those that practice this odious system of apartheid to continue as long as possible its acts of destabilization and intimidation against neighboring states.
The blade people of South Africa, despite the repression imposed by the racist police and army, are expressing with ever greater intensity their determination to free themselves from the net of enslavement and alienation in which they are being kept. This denial of justice and liberty is an insult to the international community. The violent confrontations resulting from it are a serious threat to world peace and security.
My delegation trusts that the unanimity recently achieved at the International Conference on Sanctions against Racist South Africa, which called for comprehensive and mandatory sanctions against the racist Pretoria regime, will induce the Security Council to impose the measures provided for in Chapter VII of the Charter.
As in South Africa, the racist regime in Namibia is carrying out brutal harassment against an innocent population determined to live in freedom and dignity
Along with acts of repression, the racist Pretoria minority, in its obstinacy in perpetuating the illegal occupation of the Territory of Namibia, is trying to install puppet political institutions that can in no way mislead the international community or detract from the will of the Namibian patriots under the leadership of the South West Africa People's Organization (SWAPO), the sole authentic representative of the Namibian people. As was recalled at the fourteenth special session, the only peaceful path to Namibian independence is full incrementation of Security Council resolution 435 (1978).
In addition to the situation in southern Africa, other hotbeds of tension continue to be of concer to us in Africa.
In Western Sahara, my country supports the efforts undertaken jointly by the United Nations and the Organization of African Unity (OAU) to find a lasting and acceptable peaceful solution to the problem. The OAU is also in search of a peaceful solution that would preserve the unity and territorial integrity of Chad, and it has the support of my country.
In the Middle East, the tragedy of the Palestine people has lasted for more than 40 years. Israel continues to deprive the Palestinian people of their legitimate and inalienable rights. We shall never stop saying that the prerequisite for a solution to the Palestinian problem is recognition of the national rights of the Palestian people and the effective exercise of their rights
under the leadership of the Palestine Liberation Organization (PLO), their sole authentic and legitimate representative. In this connection Mali supports the efforts to organize an international conference on the Middle East.
As for the situation in Lebanon, the people of Mali, in solidarity with the people of Lebanon, support initiatives to bring peace back to that country.
Mali is also distressed over the continuing war between Iran and Iraq, two Muslim peoples that aspire to live in peace. We would therefore repeat our appeal to those two countries to put an end to their fratricidal war.
In Afghanistan and Kampuchea crisis and tens ion persist, threatening peace and security. The Republic of Mali believes that only a negotiated political solution can guarantee an improvement in the situation in those two countries.
My country, a member of the Contact Group of the Non-Aligned Movement on Cyprus, would appeal to the Cypriot communities to resume the talks that are undeniably essential to a solution that will safeguard the unity, territorial integrity and non-alignment of that island.
In Central America, my country reaffirms its devotion to the principle of non-interference in the internal affairs of other States and the right of peoples to choose for themselves a political and economic system in keeping with their identities, and we would urge States of the region concerned and interested in this crisis to adhere to the Contadora Agreement for peace and co-operation in Central America.
As regards those countries that are divided, the United Nations Charter recognizes the right to seek through negotiation, and without outside interference, a solution that enables them to regain their unity. It is on the basis of that principle that my country supports the independent and peaceful reunification of the Korean nation.
The establishment of a true atmosphere of peace in the world will be possible only when countries, in their day to day life, scrupulously abide by the provisions of the Charter of the United Nations. We must convince ourselves that peace depends on the will to negotiate and to strengthen mutual trust and collective security, and not on confrontation and violence.
Mali, for its part, reaffirms that it will in its relations with other States, and in particular with its immediate neighbors, rigorously abide by negotiation and the principles of good-neighborliness set forth by our Organization.
The concern that led to the report of the Group of 18 doubtless reflects an awareness of the international community regarding wastage and an erosion of the credibility of our Organization. It will be a working tool to enhance the effectiveness of this Organization, provided it does not promote the progressive paralysis of the United Nations, provided it does not sidetrack it from its essential task, and provided "savings" do not kill all its activities and the United Nations does not depart from its responsibility and its fundamental objectives.
The United Nations must continue its work to take up those challenges facing us: the international economic crisis, hunger, disease, ignorance, armed conflicts local and regional, and the arms race. These challenges mean that we must remain active and vigilant so that peace, which will come from order based on justice, can be consolidated and reinforced.